                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

JAMIE CARSON,                             )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )       CAUSE NO. 3:19-CV-179-JD-MGG
                                          )
WARDEN,                                   )
                                          )
              Respondent.                 )

                                 OPINION AND ORDER

       Jamie Carson, a prisoner without a lawyer, filed a habeas corpus petition

challenging his prison disciplinary hearing in ISP 18-10-55 held on October 17, 2018,

where the Disciplinary Hearing Officer found him guilty of violating a state law by

aiding in the murder of another inmate in contravention of offense A-100. ECF 1 at 1, 9,

11. As a result, Carson was sanctioned with the loss of 365 days earned credit time and a

two-step demotion in credit class. ECF 1 at 11.

       After Carson filed his petition, the finding of guilt and sanctions were vacated.

ECF 7-1 at 1. The Warden has filed a motion to dismiss because this case is moot. ECF 7.

Carson did not file a response and the time for doing so has passed. See N.D. Ind. L.R. 7-

1(d)(2)(A). Regardless, the court cannot overturn the disciplinary proceeding and

restore his time because the Indiana Department of Correction has already vacated the

proceeding and restored his time. That is to say, Carson has already won and there is no

case left for this court to decide. Accordingly, this case must be dismissed. See Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can challenge prison disciplinary
determination in habeas proceeding only when it resulted in a sanction that lengthened

the duration of his confinement).

      For these reasons, the motion to dismiss (ECF 7) is GRANTED and the case is

DISMISSED. Furthermore, Carson’s motion for appointment of counsel (ECF 8) is

DENIED AS MOOT. The clerk is DIRECTED to close this case.

      SO ORDERED on July 11, 2019

                                               /s/ JON E. DEGUILIO
                                        JUDGE
                                        UNITED STATES DISTRICT COURT
